Case 2:20-cv-00159-JLB-MRM Document 32 Filed 08/25/21 Page 1 of 2 PageID 230




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

SHEREE LYNN LINCOLN and JAMES
CHARLES REED,

            Plaintiffs,

v.                                              Case No: 2:20-cv-159-JLB-MRM

RONALD ZUL,

             Defendant.


                                      ORDER

      The Magistrate Judge filed a Report and Recommendation (“R&R”) in this

matter on August 5, 2021, recommending that Plaintiffs’ motion for default

judgment be granted in part and denied in part. (Docs. 16, 30.) Alternatively, the

R&R recommends that the motion for default judgment be denied without prejudice

should Plaintiffs move to amend their pleading. (See Doc. 30 at 28–29.)

      A district judge may accept, reject, or modify the magistrate judge’s R&R.

28 U.S.C. § 636(b)(1)(C). The factual findings in the R&R need not be reviewed de

novo in the absence of an objection, but legal conclusions are always reviewed de

novo. Id.; Cooper-Houston v. Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994);

Garvey v. Vaughn, 993 F.2d 776, 779 n.9 (11th Cir. 1993).

      After an independent review of the record—and noting that no objections

have been filed—the Court agrees with the well-reasoned R&R. And because

Plaintiffs have neither objected to the R&R’s recommended damages nor moved to

amend their pleading, the Court will adopt those recommended damages.
Case 2:20-cv-00159-JLB-MRM Document 32 Filed 08/25/21 Page 2 of 2 PageID 231




      Accordingly, it is ORDERED:

      1.   The Report and Recommendation (Doc. 30) is ADOPTED and made a

           part of this Order for all purposes.

      2.   Plaintiffs’ Motion for Default Judgment Against Defendant Ronald Zul

           (Doc. 16) is GRANTED IN PART and DENIED IN PART.

      3.   The Clerk is DIRECTED to enter final default judgment against

           Defendant Ronald Zul as follows: (a) $27,774.85 in damages plus pre-

           judgment interest accruing as of October 15, 2018 at an average

           monthly rate of 4.25%; (b) $865 in costs; and (c) post-judgment interest

           accruing at the statutory rate set forth in 28 U.S.C. § 1961. (See Doc.

           30 at 24–29.)

      4.   The motion for default judgment (Doc. 16) is DENIED to the extent it

           seeks any greater or different relief than this Order grants.

      5.   The Clerk is further DIRECTED to terminate any pending deadlines

           and close the file.

      ORDERED at Fort Myers, Florida, on August 25, 2021




                                       -2-
